DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/21 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 10/11/21 have been fully considered and entered. Claims 1, 3, 11, 13, 14, 16 and 20 have been amended. Claim 10 is canceled. Applicant’s amendments are found sufficient to overcome the obviousness rejections made over the combination of Morman et al., US 2003/0100238 in view of Morman et al., 2004/0102125. Specifically, the cited combination of prior art does not teach the claimed polymer composition that includes a fatty acid derivative. As such, these rejections are hereby withdrawn. However, upon further consideration the following new ground of rejections is set forth herein below.  
Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

4.	Claim(s) 1-9 and 11-15 are rejected under 35 U.S.C. 103 as obvious over Morman et al., US 2003/0100238 in view of Morman et al., 2004/0102125 and further in view of Huang et al., US 2016/0251788.
	The published patent application issued to Morman et al., teach a spunbond necked non-woven wherein the fibers are oriented in the machine direction (title, abstract sections 0008, 0012, 0020, 0027, 0028 and 0051). Said non-woven is further joined to an elastic film layer (section 0062).  Morman et al., teach using single and bicomponent fiber (section 0046). Said fibers can be 100 % polypropylene, a mixture of polypropylene and polyethylene and/or amorphous and/or crystalline polyolefin copolymers (section 0046). The Examiner considers the disclosed polypropylene and polyethylene sufficient to meet the limitation of ductile. With regard to the claimed elastic film, Morman et al., teach thermoplastic copolymers of ethylenebutylene/polystyrene, polyester, polyurethane or polyolefin materials and mixtures thereof (sections 0069-0071). Mixtures of the elastic materials would achieve the desired semi-cryatalline properties. With regard to the claimed bond regions and bonding arrangement, Morman et al., teach the non-woven has interfiber bond areas oriented in the machine direction ranging from 1-50 wt % (section 0036 and claim 6). The Examiner considers this disclosure sufficient to meet the limitation of multiple bond regions. Morman et al., teach that the central region may have a point bond pattern with widely spaced, larger points or dots, and the edge regions may have a dot bond pattern with more closely spaced, smaller points or dots. Morman et al., teach that the average percent bond area may be the same for the central region and two edge regions, and the central region will have relatively easier necking. 
Morman et al., ‘238 does not teach the claimed bond region or bond arrangement. 
 web comprises bond regions that are arranged in separate rows along the machine direction and spaced apart in the cross-machine direction within an Individual row, wherein the bond regions are “generally” oriented in the machine direction. Morman et al., ‘125 teach that the bond points contribute to the peel strength, internal cohesion of the extensible laminate, impart surface patterning to the fabric side that can be aesthetically desirable and effect other material properties such as the level of retractive forces (section 0093). 
	Therefore, it would have been obvious to bond the spunbond non-woven of Morman et al., ‘238 using the bond patterns/bond arrangement taught by Morman et al., ‘125. Motivation to look to the prior art of Morman et al., ‘125 is found the desire to use teachings in analogous art to determine which type of bond pattern/arrangement would provide the most desired results. 
The combination of Morman et al., ‘238 in view of Morman et al., ‘125 does not teach the claimed limitation of “wherein the fibers contain a polymer composition that includes a fatty acid derivative”. 
	The patent application issued to Huang et al., teach a non-woven composite that is made from a plurality of fibers made from a polyolefin composition (title and abstract). Huang et al., specifically teach a polyolefin composition that includes a ductile polypropylene polymer and a fatty acid derivative (abstract sections 0025-0026 and sections 0031-0032). Huang et al., specifically teach that the fatty acid derivative is used to help achieve the desired degree of softness and tactility without adversely impacting the overall durability and strength of the composition (section 0032). Since each cited reference is directed to forming non-woven webs using polyolefin compositions and are used in the 
	With regard to the claimed peak elongation, load loss, modulus of elasticity and aspect ratio, Morman et al., ‘238 in view of Morman et al., ‘125 and further in view of Huang et al., fails to specifically teach these properties.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Absent unexpected results, experimental data and/or any other limiting features which would provide for the claimed peak elongation, load loss, modulus of elasticity and aspect ratio properties, the Examiner submits that said properties would be observed in the article of Morman et al., ‘238 in view Morman et al., ‘125 and further in view of Huang et al., is provided. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
	 



Conclusion
 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789